El Juez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
El demandante apelado solicita la desestimación de la apelación en este caso, fundado en que la sentencia contra la cual se ha interpuesto el presente recurso es de divorcio, y que habiendo fallecido la parte apelante, la acción se ha ex-tinguido y procede se desestime este recurso..
De una manera general, los principios envueltos en la cuestión que se nos presenta a nuestra consideración, fueron discutidos en el caso de divorcio promovido por Celis Alquier v. Méndez Cardona, 18 D. P. R. 89. En este caso la demandante falleció antes de ser contestada la demanda y su albacea compareció pidiendo que el pleito Continuara en su nombre para beneficio de los herederos de aquélla y con el único propósito de determinar la participación que el de-mandado pudiera tener en su herencia y si tenía derecho a la cuota usufructuaria.
T esta Corte Suprema, después de una amplia argumen-tación y estudio del caso, dijo:
“Al alegar el demandado en su oposición a dicha petición que *472teniendo el pleito por fin único la disolución del vínculo matrimonial y siendo la acción de carácter personal, con el fallecimiento de la demandante quedó disuelto el matrimonio; tal argumentación nos parece tan evidente que no requiere demostración . . .
“Los resultados absurdos que se seguirían serían el permitir que se continuara una acción de divorcio cuando ya se había con-seguido su objeto. Mirando la cuestión bajo otro punto de vista, si hubiera que esperar el resultado del pleito, un albacea tendría que esperar para siempre, porque no hay preceptos en la ley que establezcan los medios de continuar un pleito de divorcio ni de-cretarse el mismo habiendo fallecido una de las partes, por virtud de lo cual ha quedado disuelto el vínculo matrimonial. La ley no puede permitir' que se hagan cosas inútiles y vanas.”
En el caso que nos ocupa, la muerte de la demandada ocurrió después de dictada sentencia y ya cuando estaba pendiente la apelación contra la misma. Parece que la ju-risprudencia distingue, a los efectos de la extinción de una acción por el fallecimiento de una de las partes, .entre aque-llas acciones que están en tramitación o pendientes de fallo y las que lian terminado por sentencia. En el primer caso, una acción que está pendiente termina por la muerte de una de las partes, pero no así ocurre si el fallecimiento tiene lu-gar después de dictada sentencia a menos que el asunto sea uno en el que la muerte elimine por completo la cuestión en litigio. En este último caso se entiende comprendida la ac-ción de divorcio en tanto se refiera al vínculo mismo o a la condición legal de las partes, pero encontramos que, también la jurisprudencia establece a' su vez la excepción en las ac-etones de divorcio en el sentido de que la acción subsiste cuando los derechos de propiedad que de ella dependen es-tán envueltos:
“Como hasta ahora se.ha indicado, una acción que está pen-diente termina por la muerte de una de las partes, de modo que si la causa de acción es una que no subsiste, el derecho a seguir adelante la acción desaparece enteramente; y ordinariamente *473este es el resultado aun en el caso en que la acción había conti-nuado hasta dictarse un veredicto en la fecha en que fallece la parte si la muerte tuvo lugar antes de la sentencia, porque un veredicto no resuelve finalmente el . litigio sino que meramente establece la existencia de los ^hechos necesarios para ordenar el re-gistro de la sentencia. De igual modo cuando una sentencia in-terlocutoria debe preceder a la sentencia final, como en casos de divorcio, y no se ha hecho solicitud para el registro de la senten-cia final dentro del término prescrito por el estatuto después, de registrada la sentencia interlocutoria y no se presenta ninguna ex-cusa satisfactoria por la omisión, no podrá registrarse una sen-tencia final después de la muerte del demandante para tener efecto retroactivo.
“En la precedente discusión de la extinción de la causa de ac-ción como resultado de la muerte de una de las partes se ha creído que al ocurrir la muerte de una u otra no se había establecido nin-guna acción o que el litigio estaba todavía en trámite. El efecto del fallecimiento de una parte después de resueltas todas las cues-tiones planteadas y dictada sentencia final queda por considerar. Es tan claro como elemental que una sentencia definitiva es el fin del litigio. Aquello que hasta el momento del registro de una sen-tencia como remedio solicitado era un asunto en controversia viene a ser una deuda absoluta de una parte hacia 1-a otra. La causa de acción ha dejado por tanto de existir, quedando confundida en la sentencia, y por consiguiente, en tanto queda en vigor la sentencia la doctrina de la extinción (abatement) no tiene más aplicación, a menos que el caso sea uno en el que la muerte elimina por completo la cuestión eii controversia, así como una acción de divorcio que terminará por la muerte de cualquiera de las partes en tanto se refiere a la condición legal de las partes, excepto cuando los dere-chos de propiedad que de ella dependen están envueltos, o un pro-cedimiento sobre reconocimiento de prole, el cual terminará con la muerte del demandado.” 1 R. C. L. 38, 39.
“Y cuando el demandante fallece después de una sentencia de-finitiva de divorcio dictada a favor del marido o de la mujer y la disolución del matrimonio envuelve derechos de propiedad, ge-neralmente se reconoce que la muerte del demandante no produce tal extinción de la acción que impide a una corte de apelación el poder revisar la sentencia o decreto mediante la apelación u auto *474de error en favor del demandado; aunque así no sería, como pa-rece, «i la sentencia que decreta el divorcio no afectaba a ningún derecho de propiedad y la apelación por parte del demandado ce-saría por la muerte ya del demandante o del demandado.” 9 R. C. L. págs. 414-15.
Según se desprende de la doctrina que se acaba de expo-ner, la muerte de la demandada no produciría la extinción de la acción de divorcio, habiendo ya una sentencia, a me-nos que la disolución del matrimonio afectara derechos de propiedad. La continuación de la acción tendría el solo ob-jeto de determinar toda controversia en relación a los bie-nes en disputa. Sin embargo, no tenemos ninguna base para hacerlo en este caso. ' No se’ hace alegación alguna en la demanda respecto a la existencia de bienes del matrimo-nio ni tampoco se hacen alegaciones en igual sentido en la contestación.
En California, donde existe un sistema parecido al nues-tro de la sociedad de gananciales (common property) y se parte del principio “que una partición de los bienes ga-nanciales es una de las consecuencias directas de una sen-tencia de divorcio y parte de la sentencia dictada y por con-siguiente una de las cuestiones necesariamente pertinentes de la acción, sin embargo, se ha sentado la doctrina que ‘a falta de una alegación de que existen bienes comunes la pre-sunción sería que no había ninguno.’ ” Kashaw v. Kashaw, 3 Cal. 312.
La apelación debe desestimarse.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.